NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN C. HOM,                                    No. 18-72939

                Petitioner-Appellant,           Tax Ct. No. 9778-16L

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      John C. Hom appeals pro se from the Tax Court’s decision, following a

bench trial, sustaining the Commissioner of Internal Revenue’s notice of federal

tax lien related to Hom’s tax liabilities for tax years 2005 through 2008. We have

jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo the Tax Court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
legal conclusions, Ann Jackson Family Found. v. Comm’r, 15 F.3d 917, 920 (9th

Cir. 1994), and for clear error its factual determinations, Boyd Gaming Corp. v.

Comm’r, 177 F.3d 1096, 1098 (9th Cir.1999). We affirm.

      The Tax Court properly determined that the Commissioner did not err in

sustaining the federal tax lien because the record shows that the statutory

obligations were met by the settlement officer. See 26 U.S.C. § 6330(c)(3) (setting

forth matters an appeals officer must consider in making a determination to sustain

a proposed levy action). Moreover, the Tax Court properly concluded that Hom

was not entitled to challenge his underlying tax liabilities during his collection due

process hearing because he was sent a statutory notice of deficiency and previously

litigated those liabilities in this court. See id. § 6330(c)(2)(B).

      AFFIRMED.




                                            2                                  18-72939